Yanderburgh, J.
1. We think the evidence as returned too scant and indefinite to warrant the allowance made by the trial court upon the accounting herein of the sum of $281 as having been paid by the defendant John M. Thompson, trustee, for taxes upon the mortgaged premises. The finding appears to rest upon the evidence of the mortgagor, who testified that he paid a portion of the taxes from money sent him by the defendant John, but when or what amount he so paid does not appear, and he does not state that the particular items allowed were so paid.
2. The only other error complained of is that the court failed to allow, in reduction of the amount due on the mortgage, the alleged distributive share of the mortgagor James Thompson, as heir of Sarah Thompson, now deceased, the beneficiary of the mortgage in question, held in trust for her by the defendant John. In this the court decided correctly. The estate of Sarah Thompson is not settled. No distribution has been made. The interest of the defendant James, whatever it may be found to be, has not been as*128signed to him, and the trustee is entitled, as against him, to enforce the collection of the mortgage debt.
Judgment modified in respect to the item of taxes allowed, and case reminded for further proceedings.